Exhibit 10.22


BUILDING MATERIALS HOLDING CORPORATION
SECOND AMENDED AND RESTATED
NON-EMPLOYEE DIRECTOR STOCK PLAN


(Approved by the Board of Directors on February 18, 2000)



 
1.
Purpose.



The purpose of the Second Amended and Restated Non-Employee Director Stock Plan
(the “Amended Director Plan”) of Building Materials Holding Corporation (the
“Company”) is to promote the interests of the Company by attracting and
retaining highly qualified independent directors by providing such individuals
with an investment interest in the Company’s future success.



 
2.
Definitions.



The following definitions shall apply to this Amended Director Plan:


(a) “Annual Issue Date” shall mean, for each fiscal year, the date on which the
stockholders of the Company have their regular annual meeting.


(b) “Board” or “Board of Directors” shall mean the Board of Directors of the
Company.


(c) “Eligible Director” shall mean any person who is a member of the Board and
who is not a full or part-time employee of the Company or of any parent or
subsidiary corporation (as defined in Section 424 of the Internal Revenue Code
of 1986, as amended) of the Company, and who has not been an employee of the
Company or of any parent or subsidiary of the Company within one (1) year prior
to participation in this Amended Director Plan.


(d) “Initial Issue Date” shall mean the later of (i) the date on which an
Eligible Director is first elected as a member of the Board by action of the
stockholders of the Company, or (ii) in the case of a director who has been an
employee of the Company or a parent or subsidiary of the Company, the date on
which such director becomes an Eligible Director.


(e) “Shares” shall mean shares of the Common Stock of the Company.



 
3.
Administration.



(a) General.  This Amended Director Plan shall be administered by the Board in
accordance with the express provisions of this Amended Director Plan.


(b) Powers of Board.  The Board shall have full and complete authority to adopt
such rules and regulations and to make all such other determinations not
inconsistent with this Amended Director Plan as may be necessary for the
administration of this Amended Director Plan.  Notwithstanding the foregoing,
the Company shall have no authority or discretion as to the persons eligible to
receive Shares under this Amended Director Plan, which matters are specifically
governed by the provisions of this Amended Director Plan.
 
 

--------------------------------------------------------------------------------

 



 
4.
Restrictions.



All Shares proposed to be issued under this Amended Director Plan shall be
subject to the requirement that, if at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of such Shares
issuable under this Amended Director Plan upon any securities exchange or under
any state or federal law, or the consent or approval of any government
regulatory body, is necessary or desirable as a condition of, or in connection
with, the issuing of such Shares, such Shares may not be issued unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company.



 
5.
Shares Subject to Amended Director Plan.



(a) Aggregate Number.  Subject to adjustment in accordance with Section 7(b), a
total of 187,500 Shares are reserved for issuance under this Amended Director
Plan, of which 13,500 shares are outstanding as of 12/31/2005.  Shares issued
under this Amended Director Plan may be unissued Shares or reacquired Shares.


(b) Rights as Stockholder.  No Eligible Director and no beneficiary or other
person claiming under or through such Eligible Director shall have any rights as
a stockholder with respect to Shares until the issuance (as evidenced by the
appropriate entry on the books of the Company or a duly authorized transfer
agent) of a stock certificate evidencing the Shares.  Subject to Section 7(b),
no adjustment shall be made for dividends or other events for which the record
date if prior to the date the certificate is issued.


(c) Rights with Respect to Shares.  No Eligible Director and no beneficiary or
other person claiming under or through such Eligible Director shall have any
right, title or interest in or to any Shares until such Shares are duly issued
pursuant to the terms of this Amended Director Plan.



 
6.
Nondiscretionary Awards.



Shares will be automatically issued to the Eligible Directors as follows:


(a) Initial Issuances.  On the Initial Issue Date, the Company shall issue to
each Eligible Director (except for the Eligible Directors who are members of the
Board as of the effective date of this Amended Director Plan) the number of
Shares equal to Twenty-Five Thousand Dollars ($25,000) divided by the closing
price on the relevant Initial Issue Date of one Share on the Nasdaq National
Market, rounded up to the nearest 100 shares, for a purchase price of $0.01 per
Share.


(b) Regular Annual Issuances.  On each Annual Issue Date, immediately after the
annual election of directors, the Company shall issue to each Eligible Director
then in office the number of Shares equal to Twenty-Five Thousand Dollars
($25,000) divided by the closing price on the relevant Annual Issue Date of one
Share on the Nasdaq National Market, rounded up to the nearest 100 shares, for a
purchase price of $0.01 per Share.


 
 

--------------------------------------------------------------------------------

 
(c) Adjustment.  The number of Shares issued in accordance with this Section 6
shall be subject to adjustment in accordance with Section 7(b).



 
7.
Terms of Awards.



(a) Termination of Membership on the Board.  If an Eligible Director’s
membership on the Board terminates for any reason, no further Shares shall be
issued under this Amended Director Plan to such Eligible Director on or after
such date of termination.


(b) Capitalization Changes.  If any change is made in the Shares subject to this
Amended Director Plan through merger, consolidation, reorganization,
recapitalization, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure, or any other capital reorganization, the Board shall
make appropriate adjustments as to the maximum number of Share subject to this
Amended Director Plan.


(c) Withholding Taxes.  Whenever Shares are to be issued under this Amended
Director Plan, the Company shall have the right to require payment to the
Company by the person to receive such Shares of an amount sufficient to satisfy
federal, state and local withholding ax requirements prior to delivery of any
certificate or certificates representing such Shares.  Payment of withholding
taxes may be made by delivery of Company stock to the Company.  



 
8.
Legal Requirements.



Shares shall not be offered or issued under this Amended Director Plan unless
the offer, issuance and delivery of such Shares shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, and the requirements of any stock exchange
upon which the Shares may then be listed.  As a condition precedent to the
issuance of Shares pursuant to an award under this Amended Director Plan, the
Company may require an Eligible Director to take any reasonable action to comply
with such requirements.  Any certificates representing Shares shall bear
appropriate legends.



 
9.
Amendment and Interpretation of Amended Director Plan.



(a) Stockholder Approval Required.  The Board may amend this Amended Director
Plan at any time.  No amendment adopted without stockholder approval may (i)
increase the number of Shares which may be issued hereunder, (ii) modify the
requirements as to eligibility for participation, or (iii) materially increase
the benefits accruing under this Amended Director Plan.


(b) Prohibited Amendments.  No amendment shall change the nondiscretionary
manner in which awards are made under Section 6.


(c) Interpretation.  Questions of interpretation of any of the provisions of
this Amended Director Plan shall be resolved by legal counsel for the Company
selected by the Chief Executive Officer of the Company.
 
 

--------------------------------------------------------------------------------

 



 
10.
Termination or Suspension of Amended Director Plan.



The Board at any time may suspend or terminate this Amended Director Plan.  This
Amended Director Plan, unless sooner terminated, shall terminate on February 19,
2008.  No Shares may be issued under this Amended Director Plan while this
Amended Director Plan is suspended or after it is terminated.



 
11.
Effective Date; Stockholder Approval.



This Amended Director Plan has been approved by the Board and shall become
effective on February 18, 2000, subject to its approval by the stockholders of
the company.  If the stockholders fail to approve this Amended Director Plan,
within twelve (12) months from the effective date hereof, the Amended and
Restated Non-Employee Director Stock Option Plan shall continue in effect in the
form existing prior to this amendment.



 
12.
Director Status.



Nothing in this Amended Director Plan or in any instrument executed pursuant
hereto shall confer upon any Eligible Director any right to continue as a member
of the Board of the Company or any parent or subsidiary thereof.



 
13.
Other Plans.



Nothing in this Amended Director Plan is intended to be a substitute for, or
shall preclude or limit the establishment or continuation of, any other plan,
practice or arrangement for the payment of compensation or benefits to directors
generally, which the Company now has or may hereafter lawfully put into effect,
including, without limitation, any retirement, pension, insurance, stock
purchase, incentive compensation or bonus plan.



 
14.
Applicable Law.



This Amended Director Plan shall be governed by, interpreted under, and
construed and enforced in accordance with the laws of the State of Delaware,
excluding choice of law provisions thereof.



 
15.
Successors and Assigns.



This Amended Director Plan shall be binding upon the successors and assigns of
the Company and upon each Eligible Director and such Eligible Director’s heirs,
executors, administrators, personal representatives, permitted assignees and
successors in interest.


Approved by the Board on February 18, 2000.
 
 
 

--------------------------------------------------------------------------------

 